Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application filed 12/07/21.  Claims 1 – 20 has been amended and are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 20 of Bennet et al. U.S. Patent No. 20190205111. Although the claims at issue are not identical, they are not patentably distinct from each other because teaches similarly as parent case. Both teach a frontend component, loading components as well as the browser. And displaying i.e. loading to the front end component.


an application server configured to:
receive a client-side application built using a front-end application platform;
deploy the client-side application to a web browser associated with a client device;
receive a request to deploy a web component in the client-side
[AltContent: arrow]application, wherein the web component is registered with the front-end
application platform, wherein the request includes the web component, the web
component being developed by a customer; and
dynamically load the web component in the client-side application for
display in the client-side application by the web browser associated with the
client device.
build a client-side application; and an application server configured to : deploy the client-side application to a browser associated with a client device, wherein the deploying the application to the browser includes downloading the single-page application to the browser upon establishing a communication channel between the client device and the application server; receive, from a customer associated with the client device, a request to deploy a web component in the client-side application; and dynamically load the web component in the client-side application, wherein the dynamically loading includes: registering the web component with the front-end application platform; and uploading the web component to the client-side application.


Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


6.	Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over THANGESWARAN 20170034306 in view of Moturu US Patent 10,162,624.

Regarding claims 1, 10 and 19, a system for dynamically deploying a web component in an application, the system comprising:
an application server configured to: 
receive a client-side application built using a front-end application platform; deploy the client-side application to a web browser associated with a client device; receive a request to deploy a web component in the client-side application, wherein the web component is registered with the front-end application platform; application platform 
and 
dynamically load the web component in the client-side application for display in the client-side application by the web browser associated with the client device.
See [0052];
“…the client system 500 runs a web browser application (e.g., that may correspond to web browser application 211) that includes a rendering module (i.e. displaying, Emphasis added, also see 0039, discusses rendering more in depth) ...the communications shown in FIG. 5 and described as taking place between the client system 210 and the server system 520 may take place via the network 240.
deploying see [0036].

Regarding claims 2 and 11, the system of claim 1, wherein the front-end application platform is Angular [0055, shows Angular Js].

Regarding claims 3 and 12, the system of claim 1, wherein the client-side application is built using one or more of the following: HTML, JavaScript, and TypeScript [0055, shows HTML, java script and more].

Regarding claims 4 and 13, the system of claim 1, wherein the client-side application is built as a single page application [see prior art summary for Single page applications (SPA)].
THANGESWARAN doesn’t expressly disclose, wherein the request includes the web component, the web component being developed by a customer.
However, Moturu in an analogous art and similar configuration discloses in 11:37 – 50 
“…Mobile shell 210 generally is an application that executes on a mobile device (e.g., a smartphone, handheld computer, or tablet computer) and integrates web-based user interfaces (UIs) and native mobile UIs to create a customized application that is tailored to the capabilities of the mobile device on which mobile shell 210 executes. To integrate web-based UIs and native mobile UIs, an instance of web shell 220 may be integrated into mobile shell 210 at runtime (not shown). UI components that are executed as a web component (e.g., web forms, hypertext markup language (HTML) UI elements, and the like) may be executed within the web..”(emphasis added)

Regarding claims 5, 14 and 20, the system of claim 4, wherein the single-page application is a portal of a workspace customized for the user. 
(see CLAIM 7, “….A client device, comprising: at least one processor; at least one memory; and at lease one network interface device …and at least one network interface device are configured to perform actions that include: transmitting, to a server, a request message … and generating a user interface based on the global module and the child module; and displaying the user interface (i.e. portal from Applicants claims) on a display device…”)

Regarding claims 6 and 15, the system of claim 4, wherein the deploying the application to the web browser includes downloading the single-page application to the web browser upon establishing a communication channel between the client device and the application server [0031, shows loading to a web browser].

Regarding claim 7 and 16, THANGESWARAN anticipates all the claimed limitations as applied in claims 1 above.  Although prior art doesn’t expressly disclose utilizing a widget per se.
However, Moturu teaches extensively utilizing widgets ( 18:41 – 50 for widgets and et seq./whole application).


Regarding claims 8 and 17, the system of claim 1, wherein the web component is configurable as a widget in a dashboard of a portal (Moturu,14: 35 – 40, and 18:41 – 50 for widgets).

Regarding claims 9 and 18, the system of claim 1, wherein the web component is developed by one or more of the following: the user associated with the client device, and a third party (Moturu, 14:35 – 40, third party).

Conclusion
7.	Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Correspondence Information

8.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192